Exhibit 10.15

 

DANIEL R. SINK
NONCOMPETITION AGREEMENT

 

THIS NONCOMPETITION AGREEMENT (this “Agreement”) is entered into as of August
16, 2004 by and between Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”) and Daniel R. Sink (the “Executive”).

 

WHEREAS, the Company and Kite Realty Group, L.P., a Delaware limited
partnership, of which the Company is the general partner (the “Operating
Partnership”), are engaging in various related transactions pursuant to which,
among other things, (i) the Operating Partnership will acquire interests in
various entities that own or lease real estate properties in which certain
persons affiliated with the Company have interests, including the Executive
(ii) the Company will acquire indirect interests in certain service companies
currently owned by persons affiliated with the Company, and (iii) the Company
will effect an initial public offering of its common shares and contribute the
proceeds therefrom for a like number of units of partnership interest in the
Operating Partnership (the “Kite IPO,” and together with the other transactions
described above, the “Kite IPO Transactions”);

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Executive are entering into an Employment Agreement dated as of
the date hereof, pursuant to which, among other things, the Company has agreed
to employ the Executive, and the Executive has agreed to be employed by the
Company, in accordance with the terms thereof (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive agree that, as part of the Kite IPO
Transactions, the Executive will not engage in competition with the Company and
will refrain from taking certain other actions pursuant to the terms and
conditions hereof in an effort to protect the Company’s legitimate business
interests and goodwill and for other business purposes.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:

 

1.                                       Noncompetition.  The Executive agrees
with the Company that for the period during which the Executive is employed by
the Company (or any successor thereto) or its subsidiaries or Affiliates (as
defined in the Employment Agreement) (collectively, the “REIT”), and for one
year thereafter (the “Restricted Period”), the Executive will not, (i) directly
or indirectly, engage in any business involving real property development,
construction, acquisition, ownership or operation, whether such business is
conducted by the Executive individually or as a principal, partner, member,
stockholder, director, trustee, officer, employee or independent contractor of
any Person (as defined below) or (ii) own any interests in real property which
are competitive, directly or indirectly, with any business carried on by the
REIT; provided, however, that this Section 1 shall not be deemed to prohibit any
of the following:  (a) any of the real estate (and real estate-related)
activities listed on Schedule A hereto, the Executive’s ownership, marketing,
sale, transfer or exchange of any of the Executive’s interests in any of the
properties or entities listed on

 

--------------------------------------------------------------------------------


 

Schedule A hereto or any other permitted activities listed on Schedule A hereto,
(b) the direct or indirect ownership by the Executive of up to five percent of
the outstanding equity interests of any public company, and (c) any activities
with respect to residential real estate and (d) a direct or indirect passive
ownership by the Executive of equity or similar ownership interests of any
corporation, partnership, limited liability company, joint venture, association
or other entity that is not a public company, provided that the Executive is not
involved in the management or operation of such Person or its business (as a
director, trustee, officer, employee or otherwise) and such Person does not
engage, directly or indirectly, in (x) the development, construction,
acquisition, ownership or operation of neighborhood and community shopping
centers or (y) any other business or enterprise in competition with any material
business activities of the REIT.  Notwithstanding the foregoing, during the
one-year “tail” period included in the Restricted Period, the restrictions set
forth in this Section 1 shall apply only within the following “Restricted
Areas”: (I) the states of Indiana, Florida and Texas; (II) the area within a
10-mile radius of any property owned or leased by the REIT, as of the date of
the Executive’s termination of employment; (III) each county in each state in
which the REIT owns or leases property as of the date of the Executive’s
termination of employment; and (IV) in any state in which the REIT owns or
leases at least five properties as of the date of the Executive’s termination of
employment, the area within a 50-mile radius of any property owned or leased by
the REIT, as of the date of the Executive’s termination of employment.  For
purposes of this Agreement, “Person” means any individual, firm, corporation,
partnership, company, limited liability company, trust, joint venture,
association or other entity.

 

2.                                       Nonsolicitation. The Executive agrees
with the Company that for the period during which the Executive is employed by
the REIT, and for two years thereafter, such Executive will not (i) directly or
indirectly solicit, induce or encourage any employee or independent contractor
to terminate their employment with the REIT or to cease rendering services to
the REIT, and the Executive shall not initiate discussions with any such Person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other Person, or (ii) hire (on behalf of the Executive or
any other person or entity) any employee or independent contractor who has left
the employment or other service of the REIT (or any predecessor thereof) within
one year of the termination of such employee’s or independent contractor’s
employment or other service with the REIT.

 

3.                                       Reasonable and Necessary Restrictions. 
The Executive acknowledges that the restrictions, prohibitions and other
provisions hereof, including, without limitation, the Restricted Area, the
Restriction Period and the restriction period set forth in Section 2, are
reasonable, fair and equitable in terms of duration, scope and geographic area,
are necessary to protect the legitimate business interests of the REIT, and are
a material inducement to the Company to enter into this Agreement and the
Employment Agreement.

 

4.                                       Specific Performance.  The Executive
acknowledges that the obligations undertaken by such Executive pursuant to this
Agreement are unique and that the Company likely will have no adequate remedy at
law if the Executive shall fail to perform any of such Executive’s obligations
hereunder, and the Executive therefore confirms that the Company’s right to
specific performance of the terms of this Agreement is

 

2

--------------------------------------------------------------------------------


 

essential to protect the rights and interests of the Company.  Accordingly, in
addition to any other remedies that the Company may have at law or in equity,
the Company shall have the right to have all obligations, covenants, agreements
and other provisions of this Agreement specifically performed by the Executive,
and the Company shall have the right to obtain preliminary and permanent
injunctive relief to secure specific performance and to prevent a breach or
contemplated breach of this Agreement by the Executive.  The Executive hereby
acknowledges and agrees that the Company shall not be required to post bond as a
condition to obtaining or exercising such remedies, and the Executive hereby
waives any such requirement or condition.

 

5.                                       Miscellaneous Provisions.

 

(a)                                  Assignment; Binding Effect.  This Agreement
may not be assigned by the Executive, but may be assigned by the Company to any
successor to its business or to any subsidiary or Affiliate of the Company and
will inure to the benefit of and be binding upon any such successor.  Subject to
the foregoing provisions restricting assignment, all covenants and agreements in
this Agreement by or on behalf of any of the parties hereto shall bind and inure
to the benefit of the respective successors, assigns, heirs, and personal
representatives.

 

(b)                                 Entire Agreement.  This Agreement, together
with the Employment Agreement, constitutes the entire agreement between the
parties hereto with respect to the matters set forth herein and supersedes and
renders of no force and effect all prior oral or written agreements, commitments
and understandings among the parties with respect to the matters set forth
herein.  This Section 5(b) shall not be used to limit or restrict the rights or
remedies, whether express or implied, of any noncompetition or nonsolicitation
policies of the REIT applicable to the Executive.

 

(c)                                  Amendment.  Except as otherwise expressly
provided in this Agreement, no amendment, modification or discharge of this
Agreement shall be valid or binding unless set forth in writing and duly
executed by each of the parties hereto.

 

(d)                                 Waivers.  No waiver by a party hereto shall
be effective unless made in a written instrument duly executed by the party
against whom such waiver is sought to be enforced, and only to the extent set
forth in such instrument.  Neither the waiver by either of the parties hereto of
a breach or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege hereunder
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.

 

(e)                                  Severability.  If fulfillment of any
provision of this Agreement, at the time such fulfillment shall be due, shall
transcend the limit of validity prescribed by law, then the obligation to be
fulfilled shall be reduced to the limit of such validity; and if any clause or
provision contained in this Agreement operates or would operate to invalidate
this Agreement, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein contained, and the remainder of this
Agreement shall remain operative and in full force and effect. Notwithstanding
the foregoing, in the event that the restrictions against engaging in
competitive activity contained in this Agreement

 

3

--------------------------------------------------------------------------------


 

shall be determined by any court of competent jurisdiction to be unenforceable
by reason of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive or unreasonable in
any other respect, the Agreement shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and over the maximum
geographical area as to which it may be enforceable and to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action and the court may limit the application of any other
provision or covenant, or modify any such term, provision or covenant and
proceed to enforce this Agreement as so limited or modified.  To the extent
necessary, the parties shall revise the Agreement and enter into an appropriate
amendment to the extent necessary to implement any of the foregoing.

 

(f)                                    Governing Law; Jurisdiction.  This
Agreement, the rights and obligations of the parties hereto, and any claims or
disputes relating thereto, shall be governed by and construed in accordance with
the laws of the State of Indiana, but not including the choice-of-law rules
thereof.

 

(g)                                 Headings.  Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

(h)                                 Executive’s Acknowledgement. The Executive
acknowledges (i) that he has had the opportunity to consult with independent
counsel of his own choice concerning this Agreement, and (ii) that he has read
and understands this Agreement, is fully aware of its legal effect, and has
entered into it freely based on his own judgment.

 

(i)                                     Notices.  All notices, requests,
demands, and other communications hereunder shall be in writing and shall be
deemed to have been delivered (i) when physically received by personal delivery
(which shall include the confirmed receipt of a telecopied facsimile
transmission), or (ii) three business days after being deposited in the United
States certified or registered mail, return receipt requested, postage prepaid
or (iii) one business day after being deposited with a nationally known
commercial courier service providing next day delivery service (such as Federal
Express), to the following addresses:

 

(i)                                     if to the Executive, to the address set
forth in the records of the Company

 

(ii)                                  if to the Company

 

Kite Realty Group Trust

30 S. Meridian Street

Suite 1100

Indianapolis, IN  46204

Attn: John A. Kite

Telecopy No.: (317) 577-5605

 

4

--------------------------------------------------------------------------------


 

with copies in either case (which shall not constitute notice) to:

 

Hogan & Hartson L.L.P.

555 13th Street, NW

Washington, DC 20004

Attention:  David W. Bonser, Esq.

Facsimile:  (212) 637-5910

 

and

 

Barnes & Thornburg LLP

11 South Meridian

Indianapolis, IN  46204

Attention:  Robert D. MacGill, Esq.

Facsimile:  (317) 231-7433

 

(j)                                     Execution in Counterparts.  To
facilitate execution, this Agreement may be executed in as many counterparts as
may be required.  It shall not be necessary that the signature of or on behalf
of each party appears on each counterpart, but it shall be sufficient that the
signature of or on behalf of each party appears on one or more of the
counterparts.  All counterparts shall collectively constitute a single
agreement.

 

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Agreement, or caused this Agreement to be duly executed on its behalf, as of the
date first set forth above.

 

 

THE EXECUTIVE:

 

 

 

/s/ DANIEL R. SINK

 

 

DANIEL R. SINK

 

 

 

 

 

THE COMPANY:

 

 

 

KITE REALTY GROUP TRUST

 

 

 

By:

/s/ JOHN A. KITE

 

 

Name: John A. Kite

 

Title: President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

SCHEDULES TO THE NONCOMPETITION AGREEMENT*

 

Schedule A

Excluded Activities, Properties and Interests

 

--------------------------------------------------------------------------------

*     The registrant agrees to furnish, supplementally, a copy of omitted
Schedule A upon request.

 

7

--------------------------------------------------------------------------------